Citation Nr: 1208431	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  91-17 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for paroxysmal supraventricular tachycardia, status post pacemaker implantation.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to May 1957.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a January 1990 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) that denied service connection for heart disease with supraventricular tachycardia.  Subsequently, a January 1997 RO rating decision granted service connection for supraventricular tachycardia, but the Veteran appealed the initial 10 percent rating assigned; during the course of the appeal the Board issued a decision in November 2000 that increased the initial disability rating to 30 percent, effective February 1989.

The Veteran appealed the Board's November 2000 decision to the United States Court of Appeals for Veterans Claims (Court), arguing that a rating higher than 30 percent was warranted.  In September 2001 the Court issued an Order granting a Joint Motion of the Parties to vacate the Board's November 2000 decision and to return the issue of entitlement to rating higher than 30 percent back to the Board for further consideration.

When this file was most recently before the Board in April 2011 it was remanded to the RO for the purpose of affording the Veteran a hearing before a Member of the Board (the Veteran had previously testified in September 1998 by videoconference before a Veterans Law Judge who is no longer affiliated with the Board, and he thereafter requested another hearing before a currently active Member of the Board).  In September 2011 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  Transcripts of both hearings are of record.

The file has now been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the appeal period in this case now spans some 21 years, at his hearing before the undersigned in September 2011, the Veteran identified a number of sources of additional records that appear relevant to this claim.  These include those from emergency room treatment at the Higgins General Hospital in Bremen, Georgia, (apparently after his release from prison in March 2009), as well as those from periodic treatment by VA, including recent 2011 surgery to replace his internal pacemaker.  (The original had been placed in 2006.)  Attempts to obtain the records to which the Veteran has referred should be made prior to a final decision.  Likewise, he should be scheduled for a more current examination for VA purposes to gauge the impairment caused by the disability at issue.  

Accordingly, the case is REMANDED for the following action:

1. Efforts should be made to obtain copies of the records of the Veteran's VA treatment for the disability at issue dated since November 2010, including the records documenting any surgical replacement of the Veteran's pacemaker that he testified occurred in September 2011.  

2.  With any necessary assistance from the Veteran, attempts should be made to obtain copies of the records of the Veteran's treatment from Higgins General Hospital in Bremen, Georgia, dated since March 2009.  

3. After the preceding has been accomplished the Veteran should be scheduled for an examination by an individual with the appropriate expertise to ascertain the level of disability associated with his service connected paroxysmal supraventricular tachycardia, status post pacemaker implantation.  The claims file should be provided to the examiner, and the indicated tests or studies should be accomplished as necessary to ascertain whether there is congestive heart failure; the Veteran's workload in METs (or its estimate); left ventricle dysfunction and the ejection fraction.  

4. Upon completion of the above, the RO should review the evidence, and readjudicate the claim.  In doing so, the appropriate criteria in effect prior to, and since 1998, should be considered including diagnostic code 7015, as in effect at the time the Veteran submitted his claim.  If the decision remains adverse to the Veteran, he and his representative should be provided a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board for its review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


